EXECUTION VERSION



ANNEX A
RESTRICTIVE COVENANT AGREEMENT
This Agreement dated August 21, 2013 is by and between Peabody Energy
Corporation, a Delaware corporation (the “Company”), and Glenn L. Kellow
(“Executive”).
WHEREAS, Executive has accepted employment in a senior position with the
Company; and
WHEREAS, the Company deems it essential to the protection of its confidential
information and competitive standing in its market to have its senior leadership
have reasonable restrictive covenants in place; and
WHEREAS, Executive agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing; and
NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bond thereby, the parties agree as follows.
1.Executive has been informed and is aware that the execution of this Agreement
is a necessary term and condition of the Employee's employment, or continued
employment.


2.    While employed by the Company and at all times thereafter, Executive will
not, directly or indirectly, use for himself or use for, or disclose to, any
party other than the Company, or any subsidiary of the Company (other than in
the ordinary course of Executive's duties for the benefit of the Company or any
subsidiary of the Company), any secret or confidential information regarding the
business or property of the Company or its subsidiaries or regarding any secret
or confidential apparatus, process, system, or other method at any time used,
developed, acquired, discovered or investigated by or for the Company or its
subsidiaries, whether or not developed, acquired, discovered or investigated by
Executive. At the termination of Executive's employment or at any other time the
Company or any of its subsidiaries may request, Executive shall promptly deliver
to the Company all memoranda, notes, records, plats, sketches, plans or other
documents (including, without limitation, any “soft” copies or computerized or
electronic versions thereof) made by, compiled by, delivered to, or otherwise
acquired by Executive concerning the business or properties of the Company or
its subsidiaries or any secret or confidential product, apparatus or process
used developed, acquired or investigated by the Company or its subsidiaries.


3.    In consideration of the Company's obligations under this Agreement,
Executive agrees that while employed by the Company and (a) for a period of one
(1) year thereafter, without the prior written consent of the Board of Directors
of the Company (the “Board”), he shall not, directly or indirectly, as
principal, manager, agent, consultant, officer, director, stockholder, partner,
investor, lender or employee or in any other capacity, carry on, be engaged in
or have any financial interest in, any entity which is in competition with the
business of the Company or its subsidiaries; and (b) for a period of two (2)
years thereafter, without the prior written consent of the Board, he shall not,
on his own behalf or on behalf of any person, firm or company, directly or
indirectly, (i) solicit or offer employment to or hire any person who is or has
been employed by the Company or its subsidiaries at any time during the twelve
(12) months immediately preceding such solicitation or (ii) solicit or entice
away or in any manner attempt to

1

--------------------------------------------------------------------------------

EXECUTION VERSION



persuade any client, vendor, business partner, customer or prospective customer
of the Company to discontinue or diminish his, her or its relationship or
prospective relationship with the Company or to otherwise provide his, her or
its business to any corporation, partnership or other business entity which
engages in any line of business in which the Company is engaged (other than the
Company).


4.    For purposes of this Restrictive Covenant Agreement, an entity shall be
deemed to be in competition with the Company if it is principally involved in
the purchase, sale or other dealing in any property or the rendering of any
service purchased, sold, dealt in or rendered by the Company or its subsidiaries
as a part of the business of the Company or its subsidiaries within the same
geographic area in which the Company or its subsidiaries effects such sales or
dealings or renders such services. Notwithstanding this paragraph 4 or paragraph
7, nothing herein shall be construed so as to preclude Executive from investing
in any publicly or privately held company, provided that no such investment in
the equity securities of an entity with publicly traded equity securities may
exceed one percent (1%) of the equity of such entity, and no such investment in
any other entity may exceed five percent (5%) of the equity of such entity,
without the prior written approval of the Board.


5.    Executive agrees that he will not at any time make, directly or
indirectly, any negative, derogatory, disparaging or defamatory comment, whether
written, oral or in electronic format, to any reporter, author, producer or
similar person or entity or to any general public media in any form (including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape, audio tape, computer/Internet format or any other medium) that
concerns directly or indirectly the Company its business or operations, or any
of its current or former agents, employees, officers, directors, customers or
clients.


6.    Upon the termination of Executive's employment for any reason, Executive
or his estate shall surrender to the Company all correspondence, letters, files,
contracts, mailing lists, customer lists, advertising materials, ledgers,
supplies, equipment, checks, and all other materials and records of any kind
that are the property of the Company or any of its subsidiaries or affiliates,
that may be in Executive's possession or under his control, including, without
limitation, any “soft” copies or computerized or electronic versions thereof.


7.    Executive agrees that the covenant not to compete, the covenants not to
solicit and the covenant not to make disparaging comments are reasonable under
the circumstances and will not interfere with his ability to earn a living or
otherwise to meet his financial obligations. Executive and the Company agree
that if in the opinion of any court of competent jurisdiction such restraint is
not reasonable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of this covenant
which appear unreasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Restrictive Covenant Agreement would irreparably injure the Company.
Accordingly, Executive agrees that, in the event that a court enjoins Executive
from any activity prohibited by this Restrictive Covenant Agreement, the Company
may, in addition to pursuing any other remedies it may have in law or in equity,
cease making any payments otherwise required under his employment agreement with
the Company (if any) and obtain an injunction against Executive from any court
having jurisdiction over the matter restraining any further violation of this
Agreement by Executive.

2

--------------------------------------------------------------------------------

EXECUTION VERSION





8.    Executive acknowledges and agrees that cash and equity incentive
compensation paid in connection with this employment shall be subject to
cancellation and recoupment by the Company, and shall be repaid by Executive to
the Company, to the extent required by law, regulation or listing requirement,
or by any Company policy adopted pursuant thereto.


9.    No waiver or modification of all or any part of this Agreement will be
effective unless set forth in a written document signed by both the Company and
Executive expressly indicating their intention to waive or modify the specified
provisions of this Agreement. If the Company chooses not to enforce its rights
in the event Executive breaches some or all of the terms of this Agreement, the
Company's rights with respect to any such breach shall not be considered a
waiver of a future breach by Executive of this Agreement, regardless of whether
the breach is of a similar nature or not.


10    This Agreement accurately sets forth and entirely sets forth the
understandings reached between Executive and the Company with respect to the
matters treated herein. If there are any prior written or oral understandings or
agreements pertaining to the subject matter addressed in this Agreement, they
are specifically superseded by this Agreement and have no effect. This Agreement
is binding on Executive and the Company, and our respective successors, assigns
and representatives.


11.    This Agreement shall be construed, interpreted and governed in accordance
with the laws of the State of Missouri, without reference to rules relating to
conflicts of law.


IN WITNESS WHEREOF, and the Company and Executive have executed this Agreement
on the date(s) noted next to their respective signatures.


[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------

EXECUTION VERSION





PEABODY ENERGY CORPORATION


By:    /s/ Gregory H. Boyce
Name: Gregory H. Boyce
Title: Chairman & CEO
Date: August 21, 2013
  






EXECUTIVE
/s/ Glenn L. Kellow
Glenn L. Kellow
Date: August 21, 2013





4